DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Amendment filed 07/28/2022 has been entered. Claims 1-14, 16-19 remain pending in the application. Claims 3, 16-19 are restricted and withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites “wherein a depth of the cover recess is less than a thickness of the lip portion”. However, this constitutes new matter because it is not disclosed anywhere in the applicant’s specification that the cover recess depth is less than the thickness of the lip portion. See applicant’s pages 8-10. Applicant’s specification does not explicitly disclose that the depth of the cover recess is less than the thickness of the lip portion. Applicant argues in pg 7-8 that para0011, 0040 support the limitations. This is not found persuasive, because it is not clearly and explicitly recited as having a lesser thickness.  All of the sections of the disclosure that the applicant points to teach that the cover thickness is less than or equal to a cover recess depth. None of the paragraphs referenced disclose that the depth of the cover recess is less than a thickness of the lip portion. The disclosure only supports that the cover is flush with the lip portion as found in para0040 for example but does NOT support that the cover recess depth is less than a thickness of the lip portion. Thus the rejection maintained.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-2, 5, 8, 10, 13-13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todd (US4747226A) in view of Hurias et al, herein Hurias (US6675523B1) and in view of Anderson (US 4438757 A) .  
Regarding claim 1:
 Todd teaches:

    PNG
    media_image1.png
    318
    382
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    342
    326
    media_image2.png
    Greyscale

A cover system configured to selectively limit access to an ice fishing hole defined in a layer of ice, the cover system comprising: (Abstract and Figures)
 a sleeve member having a hollow tubular portion (Figure 1-3, Reference 15)
 and a lip portion, (Figures 1-3, Reference 20+47)
the hollow tubular portion having a first end, (Figures 1-3, Reference 20, see the peripheral end of the hollow tubular portion annotated above)
a second end, (Figures 1-3, Reference 20, see the top end of the hollow tubular portion annotated above)
and a tubular wall extending uninterrupted therebetween (Figures 1-3, see the tubular wall extending uninterrupted between the two ends)
the first end of the hollow tubular portion configured to be inserted into or above the ice fishing hole, (Figures 2-3, see how the first end of the tubular portion is inserted into the ice fishing hole)
and the second end of the hollow tubular portion terminating in a cover recess support, (Figures 2-3, see how the second end of the tubular portion terminates in a cover recess support 50 annotated above)
 the lip portion surrounding at least a portion of the hollow tubular portion in proximity to the second end (Figures 2-3, col 5 ln 13-26, col 4 ln 29-33, see how the lip portion 20 +47 surround at least a portion of the hollow tubular portion 15 proximate to the second end annotated above)
Said lip portion further extending axially away from the second end of the tubular portion (see annotated above, how the lip portion specifically at 47 extends axially away from the second end of the tubular portion in a direction upwards from the second end and to form the flanged ends 20)
 So as to define an outer diameter of the cover recess; (Figure 1-2, col 3 ln 65-67, col 4 ln 2-5, see annotated above how the lip portion 20 defines an outer diameter of the cover recess 47)
and a cover having the same diameter as the hollow tubular portion so as to rest on the second end of the tubular portion, and shaped to be closely positioned within the cover recess (Figure 1-3, Reference 45 has the same diameter as the hollow tubular portion 15 and rests on the second end of the tubular portion at 50)
thereby selectively limiting access to the ice fishing hole, (col 2 ln 55-59, col 5 61-67)
the cover having a flat top surface, (Figure 1, Reference 45, see the flat top surface proximate to the handle)
a bottom surface (Figure 1, Reference 45, see the bottom surface opposite to the top surface)
and a cover thickness, (Figure 1, Reference 45, col 6 ln 1-5)
the cover thickness of the cover being equal to or less than the cover recess depth, such that when the cover is positioned within the cover recess, the top surface of the cover is recessed below the top surface of the lip portion, thereby inhibiting inadvertent removal of the cover from the sleeve member. (Figures 1-3, col 5 ln 61-68, col 6 ln 1-4 see how the cover thickness is less than the cover recess depth)
wherein the cover defines at least one electronic cable notch configures to provide entry for cables or other electronics accessories in the ice fishing hole (Figures 1, 4, Reference 55, col 4 ln 8-11, the reference teaches an electronic cable notch that can be used to allow entry of electronic cables)
said electronic cable notch extending radially from a cover outer margin and wherein the lip portion blocks a portion of the electronic cable notch when the cover is positioned within the cover recess. (Fig 1, see how the cable notch 55+63 extends from the cover outer margin and the lip portion blocks a portion of the electronic cable notch when the cover is positioned within the cover recess as shown in fig2-3) 
Todd doesn’t explicitly teach:
And wherein a depth of the cover recess is less than the thickness of the lip portion;  (However, Todd does suggest that the distance from the upper rim of the sleeve 15 to the ridge 50 could be changed thus also envisioning an embodiment with the ridge 50 moved closer to the rim 50 such that the depth of the cover recess 47 is less than the thickness of the lip portion col 4, ln66-68)
However, it would have been obvious to one having ordinary skill in the before the effective filing date to modify the cover recess depth of Todd such that it was less than a thickness of the lip portion since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been obvious because making the lip portion comprise a larger thickness than the depth of the cover recess would allow the user to grasp and easily handle the cover system cover and allow the cover to sit tightly within the cover recess. 
Todd doesn’t teach:
the top surface of the cover is flush with the top surface of the lip portion, thereby inhibiting inadvertent removal of the cover from the sleeve member
Hurias teaches:
a cover system (Figs and abstract)
the top surface of the cover (Fig 1-3, Ref 30)
is flush with the top surface of the lip portion, (Fig 1-3, Ref 26)
thereby inhibiting inadvertent removal of the cover from the sleeve member. (col 3, ln55-63)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cover system of Todd such that the top surface of the cover was flush with the top surface of the lip portion as taught by Hurias to provide for a relatively flat structure upon the floor (col 3, ln55-63). 
Todd as modified doesn’t teach:
wherein the cover defines a plurality of notches positioned equidistantly around a cover circumference, said notches extending radially toward a center of the cover.
Anderson teaches:
A cover system (abstract and figs)
Wherein the cover defines a plurality of notches positioned equidistantly around a cover circumference, said notches extending radially toward a center of the cover. (Fig 2+3+7, Ref 90 defines a plurality of notches 92+94 positioned equidistantly around the cover circumference 90, said notches 92+94 extend radially towards the center of the cover 90)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cover of Todd as modified such that it comprises a plurality of notches around its cover circumference as taught by Anderson to provide for notches in the cover to allow for tubes or other members to be received within the fishing hole (col 4, ln12-13).  
Regarding claim 2:
Todd as modified teaches claim 1. Todd further teaches:
wherein the cover recess provides support to both a portion of the bottom surface and an outer edge around an entire periphery of the cover. (Figure 1-3, Reference 47, col 3 ln 65-67, col 4 ln 2-5)
Regarding claim 4:
Todd as modified teaches claim 1. Todd doesn’t teach:
wherein the hollow tubular portion has a length of between 1 inch and 18 inches.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to make the hollow tubular portion have a length between 1 inch and 18 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been obvious because having it at an optimum size between 1-18 inches would allow the ice hole cover system to more easily penetrate the ice hole at different levels of ice level surface. 
Regarding claim 5:
Todd as modified teaches claim 1. Todd further teaches:
wherein the hollow tubular portion has a diameter of between about 4 inches and about 12 inches. (col 4, ln 52-59)
Regarding claim 6:
Todd as modified teaches claim 1. Todd teaches:
Wherein the lip portion has a diameter of 12 inches. (22-25)
Todd doesn’t teach:
wherein the lip portion extends outwardly from the hollow tubular portion at a length of between 1 inch and 2 inches.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to make the lip portion extend outwardly from the hollow tubular portion at a length of between 1 inch and about 2 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been obvious because having the lip extend from the tubular portion at an optimum size between 1-2 inches because this would allow the tip to cover a larger surface area of the ice level surface to ensure that the ice hole cover system won’t fall into the ice fishing hole.  
Regarding claim 7:
Todd as modified teaches claim 1. Todd doesn’t teach:
wherein the lip portion has a thickness of between 1/8 of an inch and 1 inch.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to make the lip portion have a thickness between 1/8 of an inch and 1 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been obvious because having it at an optimum size between 1/8 of an inch and 1 inch would securely and efficiently allow the tip portion to attach to an ice level surface. 
Regarding claim 8:
Todd as modified teaches claim 1. Todd further teaches:
wherein the hollow tubular portion has at least one of a circular, square, rectangular, hexagonal, and octagonal cross section. (Figure 1-3, Reference 15, col 4 ln 52-59)
Regarding claim 10:
Todd as modified teaches claim 1. Todd further teaches:
wherein the cover is constructed of at least one of an acrylic material, a plastic material, a polycarbonate material, a wood-based material, and a metal-based material. (col 3, ln 65)
Regarding claim 11:
Todd as modified teaches claim 1. Todd doesn’t teach:
wherein the cover is constructed of at least one of a glow in the dark, transparent, translucent and opaque material.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to construct the cover from a glow in the dark, transparent, translucent, or opaque material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. It would have been an obvious modification because doing so would allow the fisher man to see below the cover to see any potential fish catches without having to remove the cover. 
Regarding claim 12:
Todd as modified teaches claim 1. Todd doesn’t teach:
wherein the top surface of the cover is a textured, nonslip surface.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to construct the top surface of cover from a textured, nonslip surface, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. It would have been an obvious modification because doing so would allow the help the user handle the cover with ease without the inconvenience of it being slippery in freezing temperatures. 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todd in view of Hurias in view of Anderson and in view of Holt (US20120233905A1).
	Regarding claim 9:  
Todd as modified teaches claim 1. Todd doesn’t teach:
wherein the hollow tubular portion includes a taper configured to enable stacking of sleeve members for ease in transportation and storage. 
Holt teaches: 
A hole cover system (Abstract and Figures)
Comprising a hollow tubular portion (Figure 2, Reference 20)
wherein the hollow tubular portion includes a taper configured to enable stacking of sleeve members for ease in transportation and storage. (Figure 2, 7, para0041)
It would have been obvious one of ordinary skill in the art before the effective fling date to modify the hollow tubular portion of Todd as modified such that it comprises a taper as taught by Holt to easily remove the hollow tubular portion from the ice fishing hole, wherein a non-tapering exterior surface is more likely to be stuck to an interior ice wall of the ice fishing hole (Holt-para0041).
Claim(s) 13- 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todd in view of Hurias in view of Anderson and in view of McCarter (US20200022351).
Regarding claim 13:
Todd as modified teaches claim 1 but doesn’t teach:
wherein the cover defines at least one fishing line slot. 
McCarter teaches:
A cover system (abstract and figs)
A cover (Fig 1, Ref 12)
Wherein the cover defines at least one fishing line slot (Fig 1, Ref 18+20)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cover system of Todd as modified such that the cover defines both a fishing line slot as taught by McCarter to provide multiple points of entrances for a fishing line. 
Regarding claim 14:
Todd as modified teaches claim 1. Todd as modified doesn’t teach:
wherein the cover defines at least one breather hole and a fishing line slot. 
McCarter teaches:
A cover system (abstract and figs)
A cover (Fig 1, Ref 12)
Wherein the cover defines at least one breather hole (Fig 1, Ref 26, para0018)
And a fishing line slot (Fig 1, Ref 18+20)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cover system of Todd as modified such that the cover defines both a fishing line slot and breather holes as taught by McCarter to provide for a passage for a person to extend their fingers through in addition to the handle to access the system (para0018). 
Response to Arguments
Applicant's arguments filed 07/28/2022 have been fully considered but they are not persuasive. 
In regards to applicant’s arguments regarding the 112(a) rejection of claim 1. 
Applicant argues in pg 7-8 that para0011, 0040 support the limitations. This is not found persuasive, because it is not clearly and explicitly recited as having a lesser thickness.  All of the sections of the disclosure that the applicant points to teach that the cover thickness is less than or equal to a cover recess depth. None of the paragraphs referenced disclose that the depth of the cover recess is less than a thickness of the lip portion. The disclosure only supports that the cover is flush with the lip portion as found in para0040 for example but does NOT support that the cover recess depth is less than a thickness of the lip portion. Thus the rejection maintained.    
In regards to applicant’s arguments that Todd does not teach “an uninterrupted tubular wall” as claimed in claim 1, and “a tube having an uninterrupted surface and a separate lip portion that is attached to the outer face of the tube” as found in pg 8. 
Applicant notes that Todd recites a ridge 50 extending on the inside of the sleeve to hold the cover as interrupting the tube surface. The examiner is not relying on the entirely of the inner wall of the tubular wall to teach “the tubular wall extending uninterrupted therebetween”. The tubular wall is the inner wall of the sleeve 15 that extends between the first end (where the cover system is inserted into the ground) and a second end (where the ridge 50 is located to teach a cover recess support). Please see annotation above in claim 1. Thus, the limitation still reads and claim 1 is rejected. 
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument for disclosing a plurality of notches. Please see rejection in view of Anderson above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058.  The examiner can normally be reached on M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHADA ALGHAILANI/Examiner, Art Unit 3643                                                                                                                                                                                                        /PETER M POON/Supervisory Patent Examiner, Art Unit 3643